         Case 1:21-cv-02223-MKV Document 27 Filed 08/02/21 Page 1 of 1
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 8/2/2021

 UMASHANKAR RAVI and SARITHA RAVI,

                            Plaintiffs,
                                                                 1:21-cv-02223 (MKV)
                     -against-

 CITIGROUP GLOBAL MARKETS                                               ORDER
 HOLDINGS INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiffs filed their Amended Complaint on May 27, 2021 [ECF No. 19]. Defendant

timely moved to dismiss the Amended Complaint on June 18, 2021 [ECF No. 22]. To date,

Plaintiffs have failed to oppose the Motion to Dismiss, despite being instructed to respond within

thirty days of the filing of any Motion to Dismiss [ECF No. 18].

       Accordingly, IT IS HEREBY ORDERED that on or before August 23, 2021, Plaintiff

shall file any opposition to the Motion to Dismiss. If Plaintiffs fail to do so, the Court will

consider the Motion to Dismiss unopposed. In the event that Plaintiffs file any opposition,

Defendant must file any reply on or before September 6, 2021.

SO ORDERED.
                                                       _________________________________
Date: August 2, 2021                                   MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
